Citation Nr: 0925187	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for type II 
diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
type II diabetes mellitus and assigned a 20 percent 
evaluation effective July 9, 2001.  In a subsequent February 
2003 rating decision, the RO continued a 20 percent 
evaluation for type II diabetes mellitus and granted an 
earlier effective date of May 8, 2001.  

The Board notes that in the February 2003 rating decision, 
the RO also granted service connection for right foot, 
diabetic foot ulcers and assigned a 0 percent (non-
compensable) evaluation.  The Veteran filed a timely notice 
of disagreement.  In a subsequent March 2004 rating decision, 
the RO granted an increased 10 percent evaluation for right 
foot, diabetic foot ulcers.  The RO issued a March 2004 
statement of the case on that issue.  In the Veteran's April 
2004 substantive appeal (VA Form 9) he indicated that he was 
only appealing the issue of an increased evaluation, in 
excess of 20 percent, for type II diabetes mellitus.  Thus, 
the issue of an increased evaluation for right foot diabetic 
foot ulcers is not on appeal.

The Veteran testified at a September 2006 Board hearing.  The 
hearing transcript has been associated with the claims file.  
In August 2007, the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Throughout the course of this appeal, the Veteran's type 
II diabetes mellitus has been manifested by the use of 
insulin and restriction of diet, but not by regulation of 
activities. 


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008);
38 C.F.R. §§ 3.102, 3.321, 4.1- 4.10, 4.119, Diagnostic Code 
7913 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the claim for a higher initial evaluation for a type II 
diabetes mellitus, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient (i.e., the December 2001 38 U.S.C.A. § 5103(a) 
notice letter provided the Veteran prior to the rating 
decision), VA's duty to notify in this case has been 
satisfied.  Moreover, since VA's notice criteria was 
satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board also notes that the 
Veteran was furnished with an additional notice letter in 
August 2008 which satisfied all of the above criteria prior 
to the readjudication of his claim and the issuance of a 
supplemental statement of the case in March 2009.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service, VA and social 
security administration medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with an appropriate VA examinations in 
March and September 2008.  These examination reports are 
adequate to rate the Veteran's disability level because they 
provided the appropriate information under the diagnostic 
code, including opinions as to the Veteran's functional 
impairment.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Veteran. App. 384, 392-94 (1993).  

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran is receiving a 20 percent rating for type II 
diabetes  mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Pursuant to Diagnostic Code 7913, a 40 percent rating 
is warranted when the condition requires insulin, restricted 
diet, and regulation of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Veteran has many complications associated with diabetes, 
including diabetic neuropathy of his legs and ulcers on his 
feet for which he has been granted service connection and is 
receiving separate ratings.  

The Court has held that in order for a veteran to be entitled 
to a 40 percent disability rating under Diagnostic Code (DC) 
7913, the evidence must show that it is medically necessary 
for him to avoid strenuous occupational and recreational 
activities. Camacho v. Nicholson, 21 Vet. App. 360 (2007). 
Medical evidence is required to support the "regulation of 
activities" criterion of such rating. Id.


Upon examination in March 2008, the Veteran stated that his 
physician had advised him to avoid long walks because it 
could lead to ulcers on his feet.  After examining the 
Veteran, the examiner concluded that as long as the Veteran 
was compliant with his medication and diet treatment plan, 
his well-controlled diabetes should have no major effect on 
most normal occupational activities.  It was noted that the 
foot condition would affect daily activities that required 
prolonged standing or walking.  As for the peripheral 
neuropathy, the examiner concluded this condition would also 
make it difficult for the Veteran to engage in activities 
such as standing, climbing, etc.

Upon examination in September 2008, the Veteran stated that 
his activities were restricted because of foot pain.  He 
denied that any primary care provider or medical provider had 
advised him to specifically restrict his physical activities 
to maintain adequate blood glucose control.  The examiner 
noted that a review was conducted of the Veteran's VA medical 
records, and there was no objective evidence to show that he 
required actual restriction of activities to maintain 
adequate control of his blood sugar.  It was noted that the 
Veteran's peripheral neuropathy affected his usual daily 
activities.  

The Board has also considered the results of the VA 
examination conducted in 2003.  However, that report 
contained findings similar to those discussed above from 
2008.  Examination showed "fairly significant" problems 
with the Veteran's feet, but no opinion as to whether 
restriction of physical activities was medically warranted.

The reports of the March 2008 and September 2008 VA 
examinations, as well as the other medical evidence of 
record, clearly indicates that the Veteran requires insulin 
and is on a restricted diet.  What is not shown, however, is 
that he has restrictions in his activities because of his 
diabetes.  In other words, the medical evidence establishes 
restricted physical activities due to neuropathy and diabetic 
foot ulcers, not due to the severity of the diabetes mellitus 
itself.  The medical evidence must demonstrate that the 
Veteran's diabetes, by itself, requires regulated activities, 
not his other conditions.  See Camacho v. Nicholson, 21 Vet. 
App. 360, 365 (2007) [Under Diagnostic Code 7913 the medical 
evidence must demonstrate that the veteran's "diabetes 
requires that he avoid 'strenuous occupational and 
recreational activities.'" (emphasis added)]. In this case 
there is no medical evidence that indicates that the 
veteran's diabetes mellitus, by itself, requires regulated 
activities.

The record indicates that the Veteran has had episodes of 
hypoglycemic reaction and ketoacidosis and visits a podiatric 
diabetic care provider on a monthly basis.  The Board finds, 
however, that the criteria for a higher rating have not been 
met as the evidence does not indicate that any of the 
episodes of hypoglycemic reaction or ketoacidosis required 
hospitalization nor is there evidence of twice monthly visits 
to a diabetic care provider.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

For these reasons, a rating higher than 20 percent is not 
warranted.  In this regard, the Board has also considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the Veteran's claim.  The medical 
evidence - specifically the opinions of the September 2008 VA 
examiner - shows that the Veteran's physical activities are 
not restricted as a result of his diabetes.  In other words, 
he does not have to restrict activities to maintain adequate 
blood glucose control, but as a result of other physical 
problems.  Therefore, the claim for a rating in excess of 20 
percent is denied. 

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation greater than 20 percent for service-connected 
type II diabetes mellitus is denied. 


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


